DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 11038028. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach every limitation of the instant claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, and 10-14 rejected under 35 U.S.C. 103 as being unpatentable over Krautbauer (U.S. PGPub 2006/0131649) in view of Kim (U.S. PGPub 2010/0261319).
Regarding claim 1, Krautbauer teaches a semiconductor substrate (Fig. 2, substrate wafer, [0020]), a semiconductor layer on the semiconductor substrate (Fig. 2, epitaxial layer, [0018]); semiconductor device elements in the semiconductor layer (Fig. 2, device process, [0018]); wherein the semiconductor substrate comprises a first dopant (Fig. 2, [0015]), wherein a vertical concentration profile of the first dopant decreases along the distance between an interface of the semiconductor substrate and semiconductor layer to a surface of the semiconductor substrate opposite to the interface (Figs. 1-2, [0016], [0020])). 
Krautbauer does not explicitly teach a second dopant, wherein a covalent atomic radius of a material of the semiconductor substrate is i) larger than a covalent atomic radius of the first dopant and smaller than a covalent atomic radius of the second dopant, or ii) smaller than the covalent atomic radius of the first dopant and larger than the covalent atomic radius of the second dopant, and wherein a vertical concentration profile of the first dopant decreases along at least 80% of a distance between an interface of the semiconductor substrate and the semiconductor layer to a surface of the semiconductor substrate opposite to the interface.
Kim teaches a semiconductor substrate (10, [0020]); wherein the semiconductor substrate comprises a first dopant and a second dopant (Fig. 1C, 21, 31, [0021]), wherein a covalent atomic radius of a material of the semiconductor substrate is i) larger than a covalent atomic radius of the first dopant and smaller than a covalent atomic radius of the second dopant, or ii) smaller than the covalent atomic radius of the first dopant and larger than the covalent atomic radius of the second dopant ([0021], substrate atomic radius is between the dopant atomic radius and compensating atomic radius), wherein a vertical concentration profile of the first dopant decreases along at least 80% of a distance between an interface of the semiconductor substrate and the semiconductor layer to a surface of the semiconductor substrate opposite to the interface (Kim, Fig. 2B, dopant 21).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim with Krautbauer such that the substrate comprises a second dopant, wherein a covalent atomic radius of a material of the semiconductor substrate is i) larger than a covalent atomic radius of the first dopant and smaller than a covalent atomic radius of the second dopant, or ii) smaller than the covalent atomic radius of the first dopant and larger than the covalent atomic radius of the second dopant, and wherein a vertical concentration profile of the first dopant decreases along at least 80% of a distance between an interface of the semiconductor substrate and the semiconductor layer to a surface of the semiconductor substrate opposite to the interface for the purpose of overcoming the solid solubility limit (Krautbauer, [0014]; Kim, [0014]) while reducing strain in the semiconductor (Kim, [0021]).
Regarding claim 2, the combination of Krautbauer and Kim teaches the vertical concentration profile N1(y) of the first dopant and the vertical concentration profile N2(y) of the second dopant satisfy the stated equation, which requires that the area under the curve of the first dopant is greater than the area between the curves for the first and second dopant (Kim, Fig. 2B, area under the curve of dopant 31 is greater than the area between the curves for 21 and 31). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date for the reasons set forth in the rejection of claim 1.
Regarding claim 3, the combination of Krautbauer and Kim teaches wherein an average concentration of a vertical concentration profile of the first dopant between an interface of the semiconductor substrate and the semiconductor layer to a surface of the semiconductor substrate opposite to the interface is in a range from 5×10^18 cm^−3 to 5×10^20 cm^−3 (Kim, [0032], Fig. 2B). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Krautbauer and Kim teaches wherein the first dopant is one element selected from the group consisting of arsenic, phosphorus, and antimony, and wherein the second dopant is a different element selected from the group consisting of arsenic, phosphorus and antimony (Kim, [0022]).
Regarding claim 6, the combination of Krautbauer and Kim teaches wherein the second dopant constitutes a background doping of the semiconductor substrate in a range from 10^18 cm^−3 to 10^21 cm^−3 (Kim, [0028]-[0029]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date for the reasons set forth in the rejection of claim 1.
Regarding claim 7, the combination of Krautbauer and Kim teaches wherein the vertical concentration profile of the first dopant and a vertical concentration profile of the second dopant are superimposed (Kim, Fig. 2B).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date for the reasons set forth in the rejection of claim 1.
Regarding claim 10, the combination of Krautbauer and Kim teaches wherein a vertical extension of the first dopant into the semiconductor substrate from a first main surface of the semiconductor substrate ends at a bottom side of a first semiconductor substrate portion at a first vertical distance to the first main surface (Kim, Figs. 1A-1B, Fig. 2B, [0021]; Krautbauer [0017], [0012]).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date for the reasons set forth in the rejection of claim 1.
Regarding claim 11, the combination of Krautbauer and Kim teaches wherein the first dopant is absent or at least less than 1014 doping atoms per cm3 in a second substrate portion that directly adjoins the first semiconductor substrate portion at the bottom side (Kim, Figs. 1A-1B, Fig. 2B, [0021]; Krautbauer [0017], [0012]).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date for the reasons set forth in the rejection of claim 1.
Regarding claim 12, the combination of Krautbauer and Kim teaches wherein the first vertical distance is in a range from 2 μm to 50 μm (Krautbauer, [0017], vertical extension of dopant is more than 30 um, [0012] thickness of substrate is less than 80 um). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date for the reasons set forth in the rejection of claim 1.
Regarding claim 13, the combination of Krautbauer and Kim teaches wherein the first vertical distance is in a range from 5 μm to 30 μm (Krautbauer, [0017], vertical extension of dopant is more than 30 um, [0012] thickness of substrate is less than 80 um). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date for the reasons set forth in the rejection of claim 1.
Regarding claim 14, the combination of Krautbauer and Kim teaches wherein a material of the semiconductor layer differs from the material of the semiconductor substrate (Krautbauer, [0018], “preferably” silicon teaches that non-silicon is permitted; Kim teaches growing a layer of Ge on a semiconductor substrate which may be SiGe, Si, or other semiconductor compounds [0020]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Claims 5, 8-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krautbauer (U.S. PGPub 2006/0131649) in view of Kim (U.S. PGPub 2010/0261319) and Farrar (U.S. PGPub 2006/0003559).
Regarding claim 5, the combination of Krautbauer and Kim does not explicitly teach wherein the first dopant is one element selected from the group consisting of boron, aluminum, and gallium, and wherein the second dopant is a different element selected from the group consisting of boron, aluminum, and gallium.
Farrar teaches doping a semiconductor substrate with a large dopant and a small dopant, where the large dopant has a covalent atomic radius larger than the semiconductor substrate and the small dopant has a covalent atomic radius smaller than the semiconductor substrate, and wherein the dopants may be boron and aluminum (Fig. 2C, [0033], [0043]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Farrar with Krautbauer and Kim such that the first dopant is one element selected from the group consisting of boron, aluminum, and gallium, and wherein the second dopant is a different element selected from the group consisting of boron, aluminum, and gallium for the purpose of choosing appropriate p-type dopant atoms and reducing strain in the semiconductor (Farrar, [0035], Kim, [0021]). 
Regarding claim 8, the combination of Krautbauer and Kim teaches wherein silicon is the material of the semiconductor substrate (Kim, [0020]; Krautbauer, [0020]) and wherein dopants used may include phosphorus or arsenic (Kim, [0045]) but does not explicitly teach wherein the first dopant is phosphorus, and wherein the second dopant is arsenic.
Farrar teaches doping a semiconductor substrate with a large dopant and a small dopant, where the large dopant has a covalent atomic radius larger than the semiconductor substrate and the small dopant has a covalent atomic radius smaller than the semiconductor substrate, and wherein the dopants may be phosphorus and arsenic (Fig. 2C, [0033], [0042]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Farrar with Krautbauer and Kim such that the first dopant is one element selected from the group consisting of boron, aluminum, and gallium, and wherein the second dopant is a different element selected from the group consisting of boron, aluminum, and gallium for the purpose of choosing appropriate n-type dopant atoms and reducing strain in the semiconductor (Farrar, [0035], Kim, [0021]). 
Regarding claim 9, the combination of Krautbauer and Kim teaches wherein silicon is the material of the semiconductor substrate (Kim, [0020]; Krautbauer, [0020]) and wherein dopants used may include phosphorus or arsenic (Kim, [0045]) but does not explicitly teach wherein the first dopant is phosphorus, and wherein the second dopant is arsenic.
Farrar teaches doping a semiconductor substrate with a large dopant and a small dopant, where the large dopant has a covalent atomic radius larger than the semiconductor substrate and the small dopant has a covalent atomic radius smaller than the semiconductor substrate, and wherein the dopants may be phosphorus and arsenic (Fig. 2C, [0033], [0042]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Farrar with Krautbauer and Kim such that the first dopant is one element selected from the group consisting of boron, aluminum, and gallium, and wherein the second dopant is a different element selected from the group consisting of boron, aluminum, and gallium for the purpose of choosing appropriate n-type dopant atoms and reducing strain in the semiconductor (Farrar, [0035], Kim, [0021]). 
Regarding claim 15, the combination of Krautbauer and Kim does not explicitly teach wherein the first dopant causes an increase of a lattice constant with respect to the semiconductor substrate, and wherein the second dopant counteracts the increase.
Farrar teaches doping a semiconductor substrate with a large dopant and a small dopant, where the large dopant has a covalent atomic radius larger than the semiconductor substrate and the small dopant has a covalent atomic radius smaller than the semiconductor substrate, wherein one dopant increases or decreases the lattice constant with respect to the semiconductor substrate (Figs. 2A-2B, [0031]-[0032]) and the other dopant counteracts the effect (Fig. 2, [0033]-[0034]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Farrar with Krautbauer and Kim such that the first dopant causes an increase of a lattice constant with respect to the semiconductor substrate, and wherein the second dopant counteracts the increase for the purpose of reducing strain in the semiconductor substrate (Kim, [0021]; Farrar [0033]-[0035]). 
Regarding claim 16, the combination of Krautbauer and Kim does not explicitly teach wherein the first dopant causes an increase of a lattice constant with respect to the semiconductor substrate, and wherein the second dopant counteracts the increase.
Farrar teaches doping a semiconductor substrate with a large dopant and a small dopant, where the large dopant has a covalent atomic radius larger than the semiconductor substrate and the small dopant has a covalent atomic radius smaller than the semiconductor substrate, wherein one dopant increases or decreases the lattice constant with respect to the semiconductor substrate (Figs. 2A-2B, [0031]-[0032]) and the other dopant counteracts the effect (Fig. 2, [0033]-[0034]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Farrar with Krautbauer and Kim such that the first dopant causes an increase of a lattice constant with respect to the semiconductor substrate, and wherein the second dopant counteracts the increase for the purpose of reducing strain in the semiconductor substrate (Kim, [0021]; Farrar [0033]-[0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.sw

/ALIA SABUR/               Primary Examiner, Art Unit 2812